DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Kathleen N. Ehrhard on 01/25/2021.  
	The claims have been amended as follow:
The respective subject matter of claims 54 and 69 are incorporated into respective claims 46 and 59.  Therefore, claims 54 and 69 are now canceled. 
  
Claim 46.  A texturing belt for making a three-dimensional pattern in a fibrous web during the manufacture of tissue paper, the texturing belt having a web-facing surface which is intended to contact the fibrous web when the tissue paper is manufactured, the web-facing surface having cavities that are distributed over the web-facing surface wherein an imaginary grid placed over the web-facing surface divides the surface into a repeating pattern of rectangular cells, wherein the cells are distributed in rows that extend in the cross-machine direction and wherein the cells of adjacent rows are displaced in relation to each other in the cross-machine direction and wherein each cell comprises at least two cavities of different depth and a surrounding land area and wherein each cell extends in the machine direction by 0.5 mm - 5 mm.

Claim 59.   A machine for making tissue paper, the machine comprising: a forming section; MVIEl 38647490v.1a press having a first press unit and a second press unit between which press units a nip is formed; a drying cylinder which arranged to be heated from the inside by hot steam and on which a fibrous web can be two cavities of different depth; and wherein the cells are distributed in rows that extend in the cross-machine direction and wherein the cells of adjacent rows are displaced in relation to each other in the cross-machine direction.
Claim 54. (Canceled)
Claim 69. (Canceled)

Allowable Subject Matter
Claims 46-49, 51, 53, 55-66, 68, and 70-73 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 46 is allowed, because the prior art does not disclose or suggest:   A texturing belt for making a three-dimensional pattern in a fibrous web during the manufacture of tissue paper.  The texturing belt having a web-facing surface which is intended to contact the fibrous web when the tissue paper is manufactured, the web contacting side web-facing surface having cavities that are distributed over the web-facing surface, wherein each cell comprises at least two cavities of different depth.

Claims 47-49, 51, 53, and 55-58 are dependent directly/indirectly on claim 46 and therefore, they are allowed as well.

Claim 59 is allowed, because the prior art does not disclose or suggest:  A machine for making tissue paper having a forming section; MVIEl 38647490v.1a press having a first press unit and a second press unit between which press units a nip is formed; and a texturing belt that is arranged to run in a loop through the nip and to the drying cylinder such that the fibrous web can be carried by the texturing belt to the drying cylinder and transferred to the drying cylinder, wherein a web-facing surface of the texturing belt contacts the fibrous web and cavities are formed in that web-facing surface of the texturing belt, wherein each cell comprises at least two cavities of different depth.

Claims 60-66, 68, and 70-73 are dependent directly/indirectly on claim 59 and therefore, they are allowed as well.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on December 14, 2021 have been considered.
In view of the arguments and amendment to the claims, claim objections and rejection under 35 U.S.C. 112, set forth previously have been withdrawn.  All remaining claimed features have been clearly defined and have support in the specification.  Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 as being unpatentable over Klerelid et al. (US 2010/0065234 A1).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748